222 F.2d 412
Theodore A. TE GROTENHUIS, Appellant,v.Robert C. WATSON, Commissioner of Patents, Appellee.
No. 12403.
United States Court of Appeals District of Columbia Circuit.
Argued February 9, 1955.
Decided May 5, 1955.

Mr. Theodore A. Te Grotenhuis, Cleveland, Ohio, of the bar of the Supreme Court of Ohio, pro se, by special leave of Court, and Mr. Ellsworth H. Mosher, Washington, D. C., for appellant. Mr. Robert E. Watkins, Washington, D. C., also entered an appearance for appellant.
Mr. E. L. Reynolds, Solicitor, United States Patent Office, Washington, D. C., with whom Mr. Joseph Schimmel, Law Examiner, United States Patent Office, Washington, D. C., was on the brief, for appellee.
Before WILBUR K. MILLER, FAHY and DANAHER, Circuit Judges.
PER CURIAM.


1
Theodore A. Te Grotenhuis sued in the United States District Court for the District of Columbia under § 4915 of the Revised Statutes, 35 U.S.C. § 145, asking that the Commissioner of Patents be authorized to issue Letters Patent covering certain claims of his patent application, Serial No. 585,824, which had been rejected by the Board of Appeals of the Patent Office. The District Court dismissed, and Te Grotenhuis appeals.


2
The specification of appellant's application describes pigmented coating compositions such as paints and lacquers and methods of making them. The claims in issue related to an emulsion or water-base paint which is said to have the less porous and more glossy film. The District Court held that some of the claims sought were unpatentable because they were too broad; that one was unpatentable over appellant's prior patent, No. 2,394,025, in view of Safford; and that the others were unpatentable over Safford. (The Safford patents are Nos. 2,424,853 and 2,510,661.)


3
We have carefully studied the record and have found no error.


4
Affirmed.